DETAILED ACTION
Status of Claims
1.	This is the first office action on the merits in response to the application filed on 03/06/2019.
2.	Claims 1-18 are currently pending and have been examined.

Information Disclosure Statement
3.	No information disclosure statement (IDS) has been submitted with the application.

Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5)
because the numbers associated with the components on Fig. 8 are different from the numbers on the specification. For example, the number associated with the input device is marked 104 on Fig. 8, but the number is 804 on the paragraph [0032] of the publication. The following corrections on Fig. 8 are needed:
100 should be 800;
104 should be 804;
106 should be 806;
112 should be 812;
114 should be 814;
116 should be 816;
120 should be 820;
122 should be 822;
124 should be 824; and
126 should be 826.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
6.	Claims 2 and 11 are objected to because of the following informalities:  
Claims 2 and 11 recite “receiving the provided data at the one of more decentralized storage module for storage comprises receiving the received data  Appropriate correction is required.

Claim Interpretation
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
The use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 

9.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
communication module in claims 3-4 and 12-13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Regarding the communication module, the specification does not describe communication module, but it does describe a network adapter for connecting a computer system to a computer network on paragraph [0038] of the publication. It’s unclear whether the one or more decentralized storage modules are integrated hardware, firmware or software applications.
If an applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) 

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 3 and 12 recite “the communication module communicates with the at least one of the one or more decentralized storage module.”
These limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “the communication module communicates with the at least one of the one or more decentralized storage module,” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 

Claims 1 and 10 recite “synchronizing the provided data across the one or more decentralized storage modules based at least in part on the hash stored in the blockchain module.” What is unclear is the manner of synchronizing the provided data based at least in part on the hash stored in the blockchain module. The hash is 
Claims 7 and 16 recite “ at least one of sending or receiving one or more funds to a blockchain user by sending to a blockchain user name.” What is unclear is the manner of sending or receiving one or more funds to a blockchain user by sending to a blockchain user name. Are the account information and/or transaction information that are identified by a user name stored on a blockchain?
Dependent claims 2-9 and 11-18 are rejected because they depend on the rejected independent claims respectively.

Claim Rejections - 35 USC § 101
12.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


13.	Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-9 are directed to a system, and claims 10-18 are directed to a method. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite processing a transaction. Specifically, the claims recite “receiving provided data; validating the provided data against a defined schema; obtaining a decentralized multi-party consensus indicating acceptance of the provided Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for receiving data, validating the received data, storing the received data, and retrieving the data, which is a process that deals with processing a transaction. Accordingly, the claims recite an abstract idea (see pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims, such as the use of one or more processing modules, one or more non-transitory storage modules, one or more decentralized storage modules, a blockchain module, and a mesternode, merely use computers as tools to perform an abstract idea. Specifically, one or more processing modules, one or more non-transitory storage modules, one or more decentralized storage modules, a blockchain module, and a mesternode perform the steps or functions of receiving data, validating data, storing/broadcasting data, and retrieving/accessing data. The use of processors/computers as tools to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements, of using one or more processing modules, one or more non-transitory storage modules, one or more decentralized storage modules, a blockchain module, and a mesternode to perform the steps, amount to no more than using a computer or processor to automate and/or implement the abstract idea of processing a transaction. As discussed above, taking the 
           Dependent claims 2-9 and 11-18 further describe the abstract idea of processing a transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-6, 9-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Janin et al. (US 20170262594 A1) in view of Brehmer et al. (US 20190229890 A1).
Claims 1 and 10:
Janin et al. discloses the following:
a.	one or more processing modules. (See Figs. 1-2; paragraph [0054], “[i]n some cases, the processing module 230 can be implemented using hardware [e.g., one or more computer processors] and/or software [e.g., computer instructions to control one or more hardware processing components];” and paragraph [0166].)
b.	one or more non-transitory storage modules storing computer instructions configured to run on one or more processing modules and perform acts. (See paragraphs [0161]-[0162], “[s]ome implementations described in this specification can be implemented as one or more computer programs, i.e., one or more modules of computer program instructions, encoded on computer storage medium for execution by, or to control the operation of, data processing apparatus. A computer storage medium can be, or can be included in, a computer-readable storage device, a computer-readable storage substrate, a random or serial access memory array or device, or a combination of one or more of them.”)
c.	receiving provided data by one or more decentralized storage modules for storage, wherein at least one of the one or more decentralized storage modules resides on a masternode. (See Fig. 2; Fig. 3A; paragraph 
d.	validating the provided data against a defined schema. (See paragraph [0021], “[a]s an example, as the validation process is distributed across multiple different entities, the validation and reimbursement process is more transparent and understandable to each of the entities. For instance, each pharmacy has access to the criteria by which reimbursement claims are validated, and can itself validate reimbursement claims made by others using the same criteria. Further, as each entity maintains a ledger of each of the reimbursement transactions performed on the system, each entity independently is able to analyze the reimbursement activity of others,” and paragraph [0099], “  [i]n various embodiments, the origin reimbursement systems 502 may be configured to validate transaction packets, validate reimbursement claims, add transactions to a ledger, and/or perform other functionality of the reimbursement systems and platforms described herein.”)
e.	obtaining a decentralized multi-party consensus indicating acceptance of provided data. (See Figs. 3D-3E; paragraphs [0069]-[0070], “[t]he computing system 110a [via the reimbursement platform 120a] receives the response from each of the computing systems 110b-d, and determines whether 
f.	synchronizing the provided data across the one of more decentralized storage modules based least in part on the validation responses. (See Figs. 3F-3G; paragraphs [0069]-[0072], “[a]s described herein, in some cases, the ledger can be stored locally by a reimbursement platform 120a, and synchronized with the ledgers stored in each of the other reimbursement platforms 120c-d, such that each reimbursement platform 120a-d maintains a consistent and complete ledger of each of the transactions conducted by the entities of the system 100. For example, as shown in FIG. 3G, the computing system 110a [via the reimbursement platform 120a] can transmit a copy of the updated ledger to each of the other computing systems 110b-d, such that each of the entities of the system 100 have a current copy of the ledger”; Fig. 4; and paragraphs [0094]-[0095].)
		Janin et al. does not explicitly disclose the following:
writing a hash of the provided data for storage in a blockchain module; and retrieving the provided data from the at least one of the one or more decentralized storage modules.

a.	writing a hash of the provided data for storage in a blockchain module. (See Figs. 1-2; paragraph [0039], “The blockchain module 206 may facilitate or support access by the node 202-1 with respect to a blockchain. As used herein, access to the blockchain can include writing data [e.g., adding a data block] to the blockchain or reading data from the blockchain”; and paragraph [0055], “[t]he method 300 continues with operation 304 recording on a blockchain storage of the data object on the data storage device, where the recording comprises storing a hash of the data object on the blockchain to produce a stored hash in the blockchain. For example, the storage of the data object may be recorded on the blockchain by the blockchain module 206 of the first node. The hash may comprise a cryptographic hash, and the hash may be generated based on contents of the data object. The hash may be calculated by the encryption/decryption module 208 of the first node. For some embodiments, operation 304 is performed by the blockchain module 206 of the first node.”)
b.	retrieving the provided data from the at least one of the one or more decentralized storage module. (See Fig. 4 and paragraphs [0060]-[0063], “[a]t operation 408, the stored data object is retrieved from the data storage device [e.g., the data storage device associated with the first node]. For example, the stored data object is retrieved from the data storage device by the data management module 204 of the first node.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Janin et al.; to 
Claim 1 recites “receiving provided data by one or more decentralized storage modules for storage, wherein at least one of the one or more decentralized storage modules resides on a masternode.” The recited masternode is out of the scope of the claimed system and does not have patentable weight. 

Claims 2 and 11:
Janin et al. in view of Brehmer et al. discloses limitations shown above.
Brehmer et al. further discloses receiving the provided data at the one of more decentralized storage modules for storage comprises receiving the provided data via a decentralized API. (See Fig. 2; paragraph [0030]; paragraph [0050]; paragraph [0053]; and paragraph [0056].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Janin et al., to incorporate with the teachings of Brehmer et al., and to receive the provided data via a decentralized API, so that the data project can be provided to a device through an API.

Claims 3 and 12:
Janin et al. in view of Brehmer et al. discloses limitations shown above.
Janin et al. discloses the following:
a.	a communication module on a node (i.e., a transmission module) communicates with the at least one of the one or more decentralized storage modules. (See Fig. 2 and paragraph [0053].)
b.	sending and receiving one or more data transfer requests related to the provided data. (See Figs. 3A-3C and paragraphs [0057]-[0062].)
c.	sending and receiving one or more data transfer results related to the provided data. (See Figs. 3E-3G and paragraphs [0069]-[0072].)
Brehmer et al. discloses a decentralized API and a communication module. (See Fig. 2; paragraph [0030]; paragraphs [0049]-[0050]. These citations indicate that API is used for the data exchanges between nodes within the system. One of ordinary skill in the art knows that data exchanges are based on the communications between devices.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Janin et al., to incorporate with the teachings of Brehmer et al., and to implement a decentralized API for sending and receiving data from a node, so as to enable data exchanges within the system.

Claims 4 and 13:
Janin et al. in view of Brehmer et al. discloses limitations shown above.
the system can be implemented by modules. (See paragraph [0161].
Brehmer et al. discloses a communication module and a blockchain module to communicate each other. (See Fig. 2; paragraph [0039]; paragraphs [0049]; Fig. 15; and paragraphs [0116]-[0117].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Janin et al., to incorporate with the teachings of Brehmer et al., and to enable communication between modules, so that one or more operations of the data collection system can be performed by a node associated with a client.

Claims 5 and 14:
Janin et al. in view of Brehmer et al. discloses limitations shown above.
Janin et al. further discloses the following:
a.	validating the provided data by comparing the provided data against one or more rules sets. (See paragraph [0064].)
b.	updating a decentralized database through a quorum consensus. (See paragraphs [0070]-[0072].)

Claims 6 and 15:
Janin et al. in view of Brehmer et al. discloses limitations shown above.
registering a blockchain user account at least in part by using a special transaction type related to the provided data. (See Fig.1; Fig. 21; and paragraphs [0144]-[0146].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Janin et al., to incorporate with the teachings of Brehmer et al., and to register a blockchain user account in the system, so that the data collection system can register a user with user information.

Claims 9 and 18:
Janin et al. in view of Brehmer et al. discloses limitations shown above.
Janin et al. further discloses the defined schema is stored within the at least one of the one or more decentralized storage module. (See Figs. 1-2; paragraph [0021] and paragraph [0079].)
Claims 9 and 18 recite “the defined schema is stored within the at least one of the one or more decentralized storage module.” This describes characteristics of the defined schema, while the particular characteristics are not processed or used to carry out any positively recited steps or functions. Therefore, these claims recite nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in .

16.	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Janin et al. (US 20170262594 A1) in view of Brehmer et al. (US 20190229890 A1), and further in view of August et al. (US 20190188700 A1).
Claims 7 and 16:
Janin et al. in view of Brehmer et al. discloses limitations shown above.
Neither Janin et al. nor Brehmer et al. discloses at least one of sending or receiving one or more funds to a blockchain user by sending to a blockchain user name, wherein the blockchain user name is not a hexadeximal address.
However, August et al. discloses at least one of sending or receiving one or more funds to a blockchain user by sending to a blockchain user name (i.e., an email address, wherein the blockchain user name is not a hexadeximal address. (See Fig. 4; paragraph [0136]; and paragraphs [0150]-[0160].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Janin et al. and Brehmer et al., to incorporate with the teachings of August et 
Claims 7 and 16 recite “wherein the blockchain user name is not a hexadeximal address.” This describes characteristics of the blockchain uer name, while the particular characteristics are not processed or used to carry out any positively recited steps or functions. Therefore, these claims recite nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

17.	Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Janin et al. (US 20170262594 A1) in view of Brehmer et al. (US 20190229890 A1), and further in view of Lugli et al. (US 20170270493 A1).
Claims 8 and 17:
Janin et al. in view of Brehmer et al. discloses limitations shown above.
retrieving the provided data from the one or more decentralized storage modules comprises retrieving the provided data via a decentralized API. (See Fig. 2; paragraph [0030]; paragraph [0050]; paragraph [0063]; and paragraph [0093].)
Neither Janin et al. nor Brehmer et al. discloses retrieving the provided data from the one or more decentralized storage modules comprises retrieving the provided data via a second decentralized API.
However, Lugli et al. discloses using multiple APIs to pull or receive data. (See paragraph [0053].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Janin et al. and Brehmer et al., to incorporate with the teachings of Lugli et al., and to use multiple APIs to receive and/or retrieve data, so that the APIs may provide for the storage of a link in the ledger to the associated invoice, purchase order, and/or any other transaction correspondence, such as via a link to an external application program or B2B Network that may be used to submit the transaction corresponding to the processing system.
Regarding claims 8 and 17 “retrieving the provided data via a second decentralized API,” Brehmer et al. discloses retrieving the provided data via a decentralized API (see Fig. 2; paragraph [0030]; paragraph [0050]; paragraph [0063]; and paragraph [0093]). Although Brehmer et al. does not disclose a second decentralized API, the mere duplication of parts has no patentable 

Conclusion
18.	The prior art, made of record and not relied upon, is considered pertinent to the
applicant’s disclosure.
Wang (US 20190279750 A1) discloses processing blockchain-based data. Data to be stored in a blockcain network is received and hashed. 

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING whose telephone number is (571)270-3605. The examiner can normally be reached on 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 




/C.D./Examiner, Art Unit 3685                                                                                                                                                                                                        
/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687